DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: for one or more pairs of user account identifiers, computing a peerSimilarityScore value which represents a measurement of similarity of security permissions of the user accounts in the pair, the measurement of similarity based at least in part on which security groups, if any, have both user accounts as members, and (c) submitting one or more pairs of user account identifiers and their respective peerSimilarityScore values to the CPBF API; whereby the system identifies and submits pairs of user account identifiers and their respective current peerSimilarityScore values, thereby providing contextual data.
Also, the prior art of record fails to teach or disclose: for one or more pairs of user account identifiers, computing a peerSimilarityScore value which represents a measurement of similarity of security permissions of the user accounts in the pair, the measurement of similarity based at least in part on which security groups, if any, have both user accounts of the pair as members; submitting one or more pairs of user account identifiers and their respective peerSimilarityScore values for utilization as contextual data by cybersecurity peer-based functionality.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433